DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated April 28th, 2022. 

2.	Claims 1-27 are allowed.
                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determine respective weights corresponding to the plurality of logical columns based on respective distances of the plurality of categories from the highest-criticality category in the plurality of logical columns; determine a set of the test scripts for testing the software product based on the respective weights, respective test scripts, and the respective degree of change indicators; and determine the resources for testing the software product based on the set of the test scripts” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of maintain a test scope analysis data structure comprising a logical table including a plurality of logical columns intersecting a plurality of logical rows defining a plurality of logical cells, wherein: the plurality of logical columns respectively identify a plurality of categories, wherein the plurality of categories are included in a predetermined set of categories ranging from a lowest-criticality category to a highest-criticality category; individual columns of the plurality of logical columns comprise a plurality of sub-columns identifying respective application identifiers of the plurality of applications and respective degree of change indicators of the plurality of applications renders the pending independent claims allowable. Claims 2-9, 11-18 and 20-27 are dependent upon claims 1, 10 and 19 according to their respective statutory classes. Since the independent claims 1, 10 and 19 are allowable, claims 2-9, 11-18 and 20-27 are also allowable at least by virtue of the dependency relationship. 
	
4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”.

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                         05/07/2022